Citation Nr: 0837019	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-09 833 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus (DM), type II, has 
been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for neuropathy of the right lower 
extremity, claimed as secondary to DM, type II, has been 
received.

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to DM, type II.

4.  Entitlement to service connection for retinal detachment, 
claimed as secondary to DM, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO in Lincoln, Nebraska declined to reopen claims for 
service connection for DM, type II, and for neuropathy of the 
right lower extremity, claimed as secondary to DM, type II; 
as well as denied claims for service connection for a heart 
condition and for retinal detachment, each claimed as 
secondary to DM, type II.  The veteran filed a notice of 
disagreement (NOD) in September 2005, and the RO issued a 
statement of the case (SOC) in March 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2006.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
 

REMAND

Initially, in the veteran's March 2006 substantive appeal, he 
requested a videoconference hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) in Lincoln, Nebraska.  
In an April 2007 letter, the Lincoln RO informed the veteran 
that he was scheduled for a July 2007 Travel Board hearing.  
Later that same month, the veteran submitted two written 
responses specifically requesting that his Travel Board 
hearing be moved to the RO in Cheyenne, Wyoming, so that he 
could attend the hearing at the RO closest to his home.  

A document attached to the file reflects that the veteran 
failed to appear for a November 2007 videoconference hearing 
at the RO in Cheyenne, Wyoming.  

In an October 2008 informal hearing presentation, the 
veteran's representative asserts that the veteran was never 
informed that he was scheduled for a November 2007 
videoconference hearing at the Cheyenne RO, and that no such 
notice letter associated with the claims file.  The 
representative also has asserted that, since there is no 
indication in the claims file that the veteran has withdrawn 
his request for a hearing, these matters should be remanded 
to afford the veteran the hearing he requested.  The Board 
agrees.

On these facts, and to ensure that all due process 
requirements are met, a remand of these matters is 
appropriate so that the RO can clarify with the veteran 
whether he desires a Travel Board or videoconference hearing, 
and to arrange for appropriate hearing, consistent with the 
veteran's response (which should clearly be documented in the 
claims file).  Whatever type of Board hearing the veteran 
chooses, the RO should appropriately him and his 
representative of the scheduled hearing, and a copy of such 
notice should also be placed in the claims file .

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should clarify with the 
veteran whether he desires a Travel Board 
or video conference hearing with a 
Veterans Law Judge.  The veteran's 
response should clearly be documented in 
the claims file.

2.  The RO should schedule the veteran 
for the requested hearing, with notice to 
him and his representative of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2008).

3.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably by the veteran) should 
be placed in the claims file.  Otherwise, 
after the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




